UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit
                      ___________________________

                              No. 00-30429
                            Summary Calendar
                      ___________________________


                      CERTAIN UNDERWRITERS,
      subscribing to Burke Daniels Policy Number BD-CJP-132,
                             Plaintiff - Appellee-Cross-Appellant,

                                VERSUS

         COMMERCE AND INDUSTRY INSURANCE COMPANY, et al,
                                                       Defendants,

               COMMERCE AND INDUSTRY INSURANCE COMPANY;
                       GULF SOUTH SYSTEMS, INC.,
                             Defendants - Appellants-Cross-Appellees.

           --------------------------------------------

                             PANACO, INC.,
                               Plaintiff - Appellee-Cross-Appellant,

                                VERSUS

                   GULF SOUTH SYSTEMS, INC., et al,
                                                         Defendants,

 GULF SOUTH SYSTEMS, INC.; COMMERCE AND INDUSTRY INSURANCE CO.,
                         Defendants - Appellants-Cross-Appellees.



         Appeal from the United States District Court for
                 the Eastern District of Louisiana
                            (97-CV-491)

                            August 8, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
     The Defendants challenge the judgment of the district court,

arguing that the plaintiffs produced insufficient evidence to

support the court’s findings and conclusions reached after a

bench trial on the issues of liability and damages.   We disagree

and affirm for essentially the reasons stated in the district

court’s Findings of Fact and Conclusions of Law dated January 27,

2000.   Relying on the testimony of the Plaintiff’s experts and

independent supporting evidence, the district court did not

clearly err in concluding that, more likely than not, the

explosion and fire at Panaco’s production facility were caused by

the negligence or fault of Gulf South.   We give great deference

to the credibility determinations reflected in those findings.

In addition, the district court’s assessment of damages is well

within the range of damage estimates presented at trial.    For

this reason it is unnecessary to consider plaintiff’s cross-

appeal seeking an increase in the damage award.

     AFFIRMED.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.